As filed with the Securities and Exchange Commission on July 30, 2009 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 145 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 148 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on July 31, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Emerging Markets Local Income Portfolio, Floating Rate Portfolio, Global Macro Portfolio, High Income Opportunities Portfolio, International Income Portfolio, Investment Grade Income Portfolio, and Investment Portfolio have also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 145 to the Registration Statement of Eaton Vance Mutual Funds Trust (the Amendment) are incorporated by reference to the Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance Strategic Income Fund dated March 1, 2009, as previously filed electronically with the Securities and Exchange Commission on February 26, 2009 (Accession No. 0000940394-09-000139), and Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectus to add Class R shares of the Fund, a series of the Registrant. EATON VANCE STRATEGIC INCOME FUND Supplement to Prospectus dated March 1, 2009 1. As of the date of this Supplement the Fund now offers Class R shares. 2. "Performance Information.": No performance is shown for Class R shares because they have not been offered prior to the date of this Supplement. 3. The following is added to the Funds Shareholder Fees, Annual Fund Operating Expenses and Example tables that appear in "Fund Fees and Expenses." and "Example." under "Fund Summary": Shareholder Fees (fees paid directly from your investment) Class R Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class R Management Fees 0.04% Distribution and Service (12b-1) Fees 0.50% Other Expenses (total including interest expense) 0.10% Acquired Fund Fees and Expenses 0.65 % Total Annual Fund Operating Expenses 1.29% (1) "Other Expenses" for Class R is estimated. (2) Reflects the Funds allocable share of the advisory fee and other expenses of the Portfolios in which it invests. Of this amount, advisory fees were 0.52%. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class R shares $131 $409 $708 $1,556 4. The following is added to "Choosing a Share Class." under "Purchasing Shares": Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution fees and service fees equal to 0.50% annually of average daily net assets. Returns on Class R shares are generally lower than returns on Class A shares because Class R has higher annual expenses than Class A. 5. The following is added to "Distribution and Service Fees." under "Sales Charges": Class R Shares have in effect a plan under Rule 12b-1 that allows the Fund to pay distribution fees for the sale and distribution of shares (so-called "12b-1 fees") and service fees for personal and/or shareholder account services. Class R shares pay distribution fees of 0.25% annually of average daily net assets. Although there is no present intention to do so, Class R shares could pay distribution fees of up to 0.50% annually upon Trustee approval. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. Class R shares also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. After the sale of Class R shares, the principal underwriter generally pays service fees to investment dealers based on the value of shares sold by such dealers. Distributions and service fees are subject to the limitations contained in the sales charge rule of the Financial Industry Regulatory Authority. 1 6. The following replaces the paragraph under "Financial Highlights" and is added to the Financial Highlights table: The financial highlights are intended to help you understand the Funds financial performance for the period(s) indicated. Certain information in the table reflects the financial results for a single fund share. The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions at net asset value). This information (except for the six-months ended April 30, 2009) has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, except that information prior to the fiscal year ended October 31, 2007 was audited by another independent registered accounting firm. The reports of Deloitte & Touche LLP and the Funds financial statements are incorporated herein by reference and included in the Funds annual and/or semiannual report, which are available on request. Financial Highlights information is not provided for Class R shares because the Class had not yet commenced operations as of April 30, 2009. Six Months Ended April 30, 2009 (Unaudited) Class A Class B Class C Class I Net asset value - Beginning of period $ 6.940 $6.570 $ 6.570 $ 6.870 Income (loss) from operations Net investment income $ 0.184 $0.151 $ 0.150 $ 0.004 Net realized and unrealized gain (loss) 0.194 0.181 0.183 0.280 Total income (loss) from operations $ 0.378 $0.332 $ 0.333 $ 0.284 Less distributions From net investment income $ (0.208) $ (0.172) $ (0.173) $(0.034) Tax return of capital     Total distributions $ (0.208
